People v Jones (2014 NY Slip Op 08260)





People v Jones


2014 NY Slip Op 08260


Decided on November 25, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 25, 2014

Friedman, J.P., Renwick, Moskowitz, Richter, Manzanet-Daniels, JJ.


13619 2488/12

[*1] The People of the State of New York, Respondent,
vCharles Jones, Defendant-Appellant.


Charles Jones, appellant pro se.
Cyrus R. Vance, Jr., District Attorney, New York (Patrick J. Hynes of counsel), for respondent.

Judgment, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered March 21, 2014, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree and aggravated harassment in the second degree, and sentencing him to an aggregate term of 60 days, concurrent with 5 years' probation, unanimously modified, on the law, to the extent of vacating the aggravated harassment conviction and dismissing that count of the indictment, and otherwise affirmed.
As the People concede, the aggravated harassment conviction (Penal Law § 240.30[1][a]) must be vacated because the Court of Appeals has declared the statute unconstitutional (see People v Golb, 23 NY3d 455, 467-468 [2014]).
Defendant failed to preserve any of his challenges to his remaining conviction, and we decline to review them in the interest of justice. Moreover, there is no proof that defendant served the Attorney General with the requisite notice of his challenges to the constitutionality of the statute under which he was convicted (see Executive Law § 71). As an alternative holding, we reject defendant's claims on the merits. We note that defendant has a prior felony conviction and cannot legitimately claim that he is entitled to possess a stun gun.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 25, 2014
CLERK